FILED:  April 20, 2000
IN THE SUPREME COURT OF THE STATE OF OREGON
SCOTT BARRIEand JON CHANDLER,
Petitioners,
v.
HARDY MYERS,Attorney General,State of Oregon,
Respondent.
_________________________________________________________________
SCOTT BARRIEand JON CHANDLER,
Petitioners,
v.
HARDY MYERS,Attorney General,State of Oregon,
Respondent.
(SC S47338, S47371)
(Consolidated for Argument and Opinion) 
En Banc
On petitions to review ballot titles.
Argued and submitted April 5, 2000.
David J. Hunnicutt, Oregonians in Action, Tigard, argued the
cause and filed the petitions for petitioners.
Holly A. Vance, Assistant Attorney General, Salem, argued
the cause and filed the answering memoranda for respondent.  With
her on the memoranda were Hardy Myers, Attorney General, and
Michael D. Reynolds, Solicitor General.
PER CURIAM
Ballot titles certified.  This decision shall become
effective in accordance with ORAP 11.30(10).
Van Hoomissen,J., dissented and filed an opinion.
PER CURIAM
In this consolidated ballot title review proceeding
under ORS 250.085(2), petitioners challenge the ballot titles for
Initiative Petitions 147 (2000) and 151 (2000).  Petitioners are
electors who timely submitted written comments concerning the
content of the draft ballot titles submitted to the Secretary of
State and who therefore are entitled to seek review of the ballot
titles certified by the Attorney General.  See ORS 250.085(2)
(setting that requirement).
Initiative Petition 147 would allow governmental units
to impose a "system development charge" to pay for costs
associated with facilities or assets used for schools. 
Initiative Petition 151 would allow counties to impose an "impact
fee" on new housing to finance new school construction and
improvements to existing schools. 
We have considered petitioners' arguments concerning
the ballot titles certified by the Attorney General.  We conclude
that petitioners have not shown that the Attorney General's
certified ballot titles fail to comply substantially with the
standards for such ballot titles set out in ORS 250.035(2)(a) to
(d) (1997). (1) See ORS 250.085(5) (setting out standard of
review).  Accordingly, we certify to the Secretary of State the
following ballot title for Initiative Petition 147:
ALLOWS IMPOSITION OF "SYSTEM DEVELOPMENT CHARGE" FOR SCHOOL FACILITES, ASSETS 
RESULT OF "YES" VOTE:  "Yes" vote allows
governmental unit to impose "system development charge"
(defined) for school facilities, assets.


RESULT OF "NO" VOTE:  "No" vote rejects allowing
governmental unit to impose "system development charge"
for school facilities, assets.
SUMMARY:  Currently, governmental units may
collect "system development charge" -- defined as
"reimbursement" or "improvement" fee (defined) -- for
costs associated with "capital improvement" (defined as
facilities or assets used for:  water, sewer, drainage
systems; transportation; parks).  Measure makes
facilities or assets used for schools (kindergarten
through 12th grade) a "capital improvement."  School
"improvement fee" may be used to acquire land,
construct buildings only for particular development
from which fee is collected.  School property
purchased, constructed shall not exceed that necessary
for such development.  Exemption:  "affordable housing"
(defined).

We certify to the Secretary of State the following
ballot title for Initiative Petition 151:
ALLOWS IMPACT FEE ON NEW-HOME PURCHASESTO FINANCE SCHOOLS
RESULT OF "YES" VOTE:  "Yes" vote allows fee on
new-home purchases to finance school construction,
improvements, other uses.


RESULT OF "NO" VOTE:  "No" vote rejects fee on
new-home purchases to finance school construction,
improvements, other uses.
SUMMARY:  Measure allows county/school district
agreement whereby county imposes impact fee on new
housing to finance new school construction,
improvements to existing schools.  Also requires county
to impose fee when district petitions with resolution
describing fee purpose, uses, calculation, schedule. 
Resolution requires public hearing.  Resolution
adoption appealable.  Under agreement or resolution,
fee imposed with purchase price, for school
"overcrowding" (undefined) only.  Maximum fees: 
single-family home $3,000; apartment unit $2,000.  Fee
increases for inflation.  County may waive, reduce fee
for "affordable housing" (defined).

Ballot titles certified.  This decision shall become
effective in accordance with ORAP 11.30(10).




1. The 1999 Legislature amended ORS 250.035 (1997).  Or
Laws 1999, ch 793, § 1.  However, section 3 of that 1999
enactment provides, in part:
"(1) The amendments to ORS 250.035 by section 1 of
this 1999 Act do not apply to any ballot title prepared
for:


"(a) Any initiative petition that, if filed with
the Secretary of State with the required number of
signatures of qualified electors, will be submitted to
the people of the general election held on the first
Tuesday after the first Monday in November 2000 * * *."

The present proposed measures are ones to which the 1999 act does
not apply.  We therefore apply the pertinent provisions of ORS
250.035 (1997).
Return to previous location.